Citation Nr: 1045096	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for hemorrhoids. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran retired from active military duty in June 2003, after 
serving 20 years. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2004 rating decision. 

In January 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) seated at the RO.  A transcript is 
of record.


FINDINGS OF FACT

1.  Prior to his second hemorrhoid surgery on March 2, 2006, the 
medical and lay evidence tends to show that the Veteran's 
hemorrhoids were more symptomatic than would be represented by a 
classification of "mild" or "moderate" hemorrhoids, with 
symptoms reasonably characterized as evidencing frequent 
recurrences.

2.  Since his surgery on March 2, 2006, the Veteran's hemorrhoids 
have not been shown to be productive of symptoms evidencing 
frequent recurrences.  


CONCLUSION OF LAW

Criteria for a 10 percent rating were met until March 2, 2006, 
but the criteria for a compensable rating for hemorrhoids were 
not met after March 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7336 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), it was held 
that where, as in this case, an initial grant of service 
connection has been challenged, consideration of the 
appropriateness of "staged rating" is required.  See Fenderson, 
12 Vet. App. at 126.
 
The Veteran currently receives a noncompensable rating for his 
hemorrhoids under 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, 
external or internal hemorrhoids are assigned a noncompensable 
rating when they are mild or moderate.  A 10 percent rating is 
assigned when external or internal hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is assigned 
when the external or internal hemorrhoids have either persistent 
bleeding with secondary anemia, or have fissures.

Service treatment records indicate that the Veteran was treated 
for hemorrhoids during service.  In a December 2002 VA pre-
discharge examination record, the Veteran reportedly stated that 
he had internal hemorrhoids that would be present when he forced 
his stool.  He also gave a history of rectal bleeding once per 
month. The examiner's diagnosis was internal hemorrhoids.

In a VA treatment record from August 2004 it was noted that no 
external hemorrhoids were visible.  Nevertheless, the Veteran's 
hemorrhoids did continue following separation, as the Veteran 
indicated at a VA examination in September 2004 that he still had 
problems with externalization of his internal hemorrhoids 
following bowel movements and with occasional bleeding.  He 
stated that he treated his hemorrhoids symptomatically by 
internalizing them post-bowel movement.  He denied any 
difficulties with rectal sphincter control or fecal incontinence.  
Upon examination, the examiner noted that the Veteran had 
internal hemorrhoids without gross bleeding and with normal 
sphincter tone.  In October 2005 the Veteran underwent a 
colonoscopy which revealed numerous internal hemorrhoids.  The 
hemorrhoids were classified as "Grade II" hemorrhoids with no 
gross blood or fissures.  Another treatment record from October 
2005 noted that the Veteran had been having uncomfortable 
hemorrhoids despite topical steroid cream.  The Veteran reported 
having bright red blood per rectum approximately twice monthly 
that sometimes filled the commode.  A flexible sigmoidoscopy in 
October 2005 showed large internal hemorrhoids, which the Veteran 
reported reducing manually.  In early November 2005 the Veteran 
underwent a stapled hemorrhoidectomy.

In January 2006, the Veteran testified at a hearing before the RO 
that the evidence should document that he had large and prolapsed 
hemorrhoids.  

The Veteran underwent a VA examination in February 2006 at which 
he reported having three to four bowel movements every day.  He 
reported noticing bright blood with each bowel movement.   He 
reported having weak sphincter control, noticing fecal leakage 
since his surgery in November 2005, and he noted feeling a 
recurrence of hemorrhoidal swelling, especially with flatus and 
bowel movements. The Veteran did not however require pads.  The 
examination, however, was physically limited because the Veteran 
was scheduled for an additional hemorrhoid surgery in March 2006 
and he surgeon had requested that no internal examination be 
conducted prior to that time.

In March 2006 the Veteran underwent an open hemorrhoidectomy of a 
left lateral hemorrhoid and a rubber band ligation of a right 
anterior hemorrhoid.  The stapled hemorrhoidectomy procedure was 
noted to be used for prolapse and for hemorrhoids.  It was noted 
that the Veteran presented with a several month history of 
anorectal bleeding and tissue prolapsing from his anus.  

On examination the Veteran was noted to have "Grade III" 
internal hemorrhoids as well as external hemorrhoids.  The 
operation found a large left lateral hemorrhoid (which was 
removed) and a small right anterior hemorrhoid.  

The Board initially reviewed the Veteran's claim in 2009, but 
found that additional development was warranted before a decision 
on the merits could be issued.  Specifically, it was noted that 
the Veteran had not received a VA examination subsequent to his 
last hemorrhoid surgery.

Since the claim was remanded, hundreds of pages of VA treatment 
records have been associated with the Veteran's claims file.  
These records described the Veteran's hemorrhoid surgeries in 
November 2005 and March 2006.  However, in the years following 
the March 2006 procedure, very few hemorrhoid related complaints 
were documented and it does not appear that the Veteran has 
received much medical treatment for his hemorrhoids since his 
second surgery.  

In July 2007, the Veteran indicated that he was doing well, and 
no blood was noted in the Veteran's stool.  Similarly, in May 
2009, the Veteran was evaluated at a VA medical center where he 
was noted to have bronchitis, allergic rhinitis, hypertension, 
back and neck problems, and anxiety/depression.  However, there 
was no mention of hemorrhoids, and there was again no blood noted 
in the Veteran's stool.  

The Veteran was provided with another VA examination in November 
2009.  The examiner noted that the Veteran had not had a 
prescription of stool softeners since 2005 and had not been 
prescribed Proctafoam since 2003.  She also noted that the 
February 2006 treatment records noted protruding hemorrhoids, but 
did not mention any sphincter weakness; and a follow-up note 
several weeks after the March 2006 surgery noted that the Veteran 
was doing very well with no pain and no problem with bowel 
movements.  The Veteran reported being happy with his operation.  
The examiner noted that since that surgery, the Veteran had 
generally been followed in the GI clinic for liver disease and 
the only references to his hemorrhoids were historical in nature.  
She also noted that it was questionable whether the Veteran had a 
history of rectal prolapse.

At the examination, the Veteran reported having anal itching, 
diarrhea, pain, difficulty passing stool, but he denied any 
burning.  The Veteran indicated that he still had hemorrhoids 
approximately four times per year with associated bleeding; but 
the examiner noted that while there had been thrombosis 
historically, there had been no recurrence of thrombosis.  The 
Veteran indicated that he had a history of fecal leakage that was 
described as moderate, but which did not require the use of pads, 
and the Veteran indicated that he had an occasional involuntary 
bowel movement.  

On examination, the examiner found no hemorrhoids were present, 
there were no anorectal fistula or anal or rectal stricture 
present; and there was no rectal prolapse present.  One external 
hemorrhoidal tag was identified.  A colonoscopy was performed, 
but neither internal hemorrhoids nor fissures were detected.  The 
examiner concluded that the Veteran had a tiny external 
hemorrhoid that was not thrombosed and normal sphincter tone 
without fissures.  The examiner stated that while the Veteran 
reported frequent bleeding and fecal incontinence, there was no 
medical documentation that he had been treated in the past year 
for either condition.  The examiner added that it was less likely 
than not that any bleeding the Veteran was experiencing was 
secondary to his hemorrhoids.

The Board has reviewed the entirety of the medical and lay 
evidence that has been advanced in support of the Veteran's 
claim.  Since his hemorrhoid surgery in March 2006, the evidence 
shows that the Veteran has continued to have hemorrhoids, but the 
only recur several times per year.  Furthermore, at the Veteran's 
recent VA examination in 2009 the examiner specifically found 
that no thrombosis was present.  There has also been no 
indication that the Veteran's hemorrhoids have been irreducible 
at any time since his second surgery.  

The Veteran has continued to complain about bleeding, and his 
representative argued that a compensable rating was warranted 
because the Veteran had persistent bleeding.  However, at the 
Veteran's VA examination in 2009, the examiner specifically 
concluded that the bleeding was not attributable to the Veteran's 
hemorrhoids.

The Board acknowledges that a Veteran is competent to report 
seeing blood in his stool, as that is a symptom that is capable 
of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, in adjudicating this claim, the Board must 
assess not only competency of the Veteran's statements, but also 
their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006). 
 
The Board has reviewed the numerous treatment records from 2006 
to 2009 but finds that since the Veteran's second hemorrhoids 
surgery in March 2006, he has voiced almost no complaints about 
his hemorrhoids, and the few times hemorrhoids were mentioned, it 
was found that there was no blood in the Veteran's stool.  
Furthermore, given the VA examiner's conclusion that the 
Veteran's bleeding is not the result of his hemorrhoids, the 
Board does not need to address the credibility of the Veteran's 
assertions, as this determination is medical in nature, and the 
Veteran lacks the appropriate medical qualification.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The record shows that since the March 2006 surgery, the Veteran's 
hemorrhoids have not been of such severity as to meet the 
schedular criteria for a compensable rating.  They have been 
infrequent, and not shown to be irreducible.  While the Veteran 
continues to experience hemorrhoids and their associated 
symptoms, the fact remains that a noncompensable rating is 
provided for mild or moderate hemorrhoids.  Thus, the mere 
presence of hemorrhoids is insufficient to warrant a compensable 
schedular rating. 

Nevertheless, while a compensable rating has not been shown to be 
warranted since the second hemorrhoid surgery in March 2006, the 
Board cannot miss the fact that prior to the second surgery, the 
Veteran's hemorrhoids were of such severity that not one, but two 
surgeries were required to correct them.

As noted above, the second surgery appears to have adequately 
addressed the Veteran's hemorrhoids in that the Veteran now 
receives at most minimal treatment for them.  However, prior to 
the first surgery, the Veteran's hemorrhoids were of sufficient 
severity to warrant surgery, as a flexible sigmoidoscopy in 
October 2005 showed large internal hemorrhoids; and it is clear 
that the Veteran's first surgery did not correct his problem, as 
a second surgery was required only four months later at which 
time, the surgeon identified "Grade III" hemorrhoids.  The 
Veteran's representative also pointed out in a September 2010 
statement that the Veteran surgeries were preceded by months of 
increased symptoms.

Given these findings, the Board concludes that the Veteran's 
symptoms prior to the second hemorrhoid surgery in March 2006 
where of such persistence and severity that they should be 
considered to be more than moderate with sufficient symptoms to 
reasonably conclude that they frequently recurred.  As such, 
prior to March 2006, entitlement to a 10 percent schedular rating 
was warranted, and to that extent, the Veteran's claim is 
granted.  However, as discussed above, a compensable rating is 
not warranted after the March 2006 surgery and to that extent, 
the Veteran's claim is denied.

Although the Board noted in the June 2009 remand that there was 
possibly some loss of anal sphincter control, the examiner at the 
November 2009 VA examination found no abnormal sphincter tone or 
any fecal incontinence.  As such, a separate rating based on loss 
of anal sphincter control is not warranted.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 
 
In this case, no evidence has been advanced to show either that 
the Veteran's hemorrhoids are unique or unusual, or that the 
schedular criteria are inadequate.  The schedular criteria for 
hemorrhoids address the size, reducibility, and bleeding that is 
caused by hemorrhoids, and these are precisely the symptoms about 
which the Veteran has complained.  Therefore, the schedular 
criteria are adequate and an extraschedular rating is not 
warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  
In the present case, required notice was provided by a letter 
dated in June 2009, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

Voluminous VA treatment records have been obtained, and there is 
no evidence that the Veteran has received private treatment for 
his hemorrhoids.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with the 
claims file).  Additionally, the Veteran testified at a hearing 
before the RO, and was offered the opportunity to testify at a 
hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).    

ORDER

A 10 percent rating for hemorrhoids prior to March 2, 2006 is 
granted, subject to the laws and regulations governing the award 
of monetary benefits. 

A compensable rating for hemorrhoids after March 2, 2006 is 
denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


